Kinkade, J.,
dissenting. I can not concur in the views entertained by the majority of the court. The sole question here is whether the filing of the petition with the clerk of the court is a presentation of the petition to the court. No one contends *32that there is any other question in this case. • It seems to-me that to hold that the filing of the petition with the clerk of the court is not a presenting of the petition to the court is to write just such a technical opinion as gives rise to much criticism of the courts that their opinions are too often based on bare technicalities. If it should happen that on the last day upon which such a petition was to be presented to the court the judge was absent, or was ill, or had fallen dead with heart disease, or, for any other one of many reasons that might be assigned, he could not be met personally and handed the petition, then the party who has the right to present it to the court would lose his right to present it although the office of the clerk of the court was open and the officer there that records all the proceedings of the court and receives' all papers filed in court.
I think the filing of the petition with the clerk in this case was a full and complete compliance with the requirements of the statute, and that the court was clearly in error in striking i.t from the files.